MEMORANDUM **
Alberto Sainz-Ramirez appeals his conviction following a conditional guilty plea for being a deported alien found in the United States in violation of 8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C. § 1291. Reviewing de novo, United States v. Garza-Sanchez, 217 F.3d 806, 808 (9th Cir.2000), we affirm.
Sainz-Ramirez contends that the district court erred when it denied his motion to dismiss the indictment because his underlying removal was invalid.
We need not decide whether Sainz-Ramirez’s due process rights were violated. As the district court determined, he was not prejudiced by a diminished chance of returning legally because he was removed rather than allowed to voluntarily depart. See United States v. Arrieta, 224 F.3d 1076, 1079 (9th Cir.2000). Sainz-Ramirez now contends that regardless of his opportunities to return to this country, he was prejudiced by not being allowed to apply for voluntary departure. There is no prejudice in this novel theory. Because SainzRamirez has failed to demonstrate prejudice, we affirm. See United States v. Arce-Hernandez, 163 F.3d 559, 563 (9th Cir.1998).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.